Hoyt, J.
This action is of the some nature as that of Newhouse v. Simino, ante, p. 648, and the judgment rendered herein cannot stand in the light of the discussion in that cause; and the further point is well taken in this case that the verdict and judgment were totally unwarranted by the proofs, and more in the nature of the finding of friendly arbitrators than of a jury upon legal question submitted to them.
The judgment must be reversed, and the cause remanded with in-tructions to dismiss the action; neither party to recover costs in this court, or in the court below.
Anders, C. J., and Stiles, Scott and Dunbar, JJ., concur.